Citation Nr: 1821708	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-40 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to May 1, 2014 and in excess of 20 percent thereafter for lumbosacral strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to August 1992. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was remanded by the Board in February 2014 and September 2016 for further development and has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1. Prior to May 1, 2014, the Veteran's lumbosacral strain was manifested by flexion limited to no worse than 70 degrees; no muscle spasm or guarding severe enough to result in abnormal gait or spinal contour was shown. 

2. From May 1, 2014, the Veteran's lumbosacral strain was manifested by flexion limited to no worse than 60 degrees with muscle spasms that cause an abnormal gait; no favorable or unfavorable ankylosis of the entire thoracolumbar spine was shown. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for lumbosacral strain prior to May 1, 2014, were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2017).

2. The criteria for a rating in excess of 20 percent for lumbosacral strain from May 1, 2014, were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2017).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed. Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2017). VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston, 10 Vet. App. at 84-85. Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a May 2010 rating decision, the RO assigned a disability rating of 10 percent, effective July 7, 2009, for the Veteran's lumbosacral strain. Subsequently, in a September 2014 rating decision, the RO assigned a disability rating of 20 percent, effective May 1, 2014. The Veteran contends that his lumbosacral strain is more severe than currently evaluated for the entire period of appeal. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a (2017). 

A 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id. 

Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a (2017).

When rating degenerative arthritis (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered. 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS) provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a.

In an August 2009 VA treatment record the Veteran complained of a recent exacerbation of low back pain. He did not identify an exacerbating factor and there was no known injury or trauma. The Veteran stated that he awoke with pain in the right side lower back that increased with bending and twisting. Upon examination the medical provider observed right lower back pain with no lower back pain radiating. The medical provider noted that the lower back pain started gradually, is chronic, and is intermittent. It was noted that the pain worsened with standing, stooping, bending, lifting, and turning. The medical provider noted no muscle spasm. It was also noted that there was no tingling, burning sensation, and no numbness. 

On examination of the spine, the August 2009 VA medical provider found that the lumbosacral spine demonstrated full range of motion; pain on flexion; pain on extension; normal appearance, no tenderness on palpation; no warmth on palpation; not boggy on palpation; no muscle spasms; no step deformity; no pain by rotation to the right or left; no pain by lateral flexion to the right or left; and the straight-leg raising test was negative. 

On the March 2010 VA examination the Veteran reported that he takes over the counter Advil when needed for his back. He stated that about two years prior, he began to have shooting pain going down his right leg. The Veteran stated that he was not having any bowel or bladder dysfunction or no difficulty walking. The Veteran reported that he was getting intermittent muscle spasms. The Veteran stated that his pain level was an 8 out of 10 and was constant. He further stated that when he sleeps his pain has been a 10 out of 10. The Veteran stated that he was able to walk one quarter of a mile. 

The March2010 VA examiner noted that there was a history of stiffness, spasms, and pain in the lower back. The pain described as burning, severe, constant, daily, with radiation in the right lower extremity, and the pain is tingling. There was no report of flare-ups or incapacitating episodes. 

Upon examination, the March 2010 VA examiner observed that the Veteran's gait was normal; spine appeared symmetrical; no ankylosis; no objective abnormalities of the cervical or thoracic sacrospinalis; muscle spasm, localized tenderness, or guarding not severe enough to cause abnormal gait or spinal contour; normal muscle tone; no muscle atrophy; normal sensory examination; and normal reflexes. The examiner found the range of motion to be flexion 0 to 70 degrees; extension 0 to 30 degrees; left lateral flexion 0 to 30 degrees; left lateral rotation 0 to 30 degrees; right lateral flexion 0 to 30 degrees; and right lateral rotation 0 to 30 degrees. The examiner observed objective evidence of pain on active range of motion and following repetitive motion. The examiner noted that he Veteran complained of pain during extension range of motion. 

In summary the March 2010 VA examiner noted a diagnosis of chronic lumbar strain. He found that the lumbar strain had significant effects on the Veteran usual occupation and resulted in the Veteran being assigned different duties. The lumbar strain affected the Veteran's occupational activities causing difficulties with lifting and carrying items and causing pain. As a result, the Veteran was unable to lift and carry more than 20 pounds, unable to bend repeatedly, and unable to climb. Further the lumbar strain causes mild effects on daily chores and shopping, caused moderate effects on traveling, and severe effects on exercise, sports, and recreation. 

In an October 2010 VA treatment record the Veteran was treated for back pain. The medical provider noted that the Veteran has muscle spasms, pain in the center of the lower back, and pain that radiated down the right leg. The Veteran had no loss of bowel or bladder control. And the medical provider indicated that the Veteran's pain was a 8 out of 10 in intensity. On examination the medical provider observed that the thoracic spine had a normal appearance and exhibited no spasm of the paraspinal muscles. The thoracolumbar spine did not demonstrate tenderness on palpation, spine motion was normal, demonstrated full range of motion, and pain was not elicited by motion. The lumbar spine exhibited no muscles spasms and the straight-leg raising test was normal. 

In a December 2010 VA treatment record the Veteran was seen for back pain. The Veteran stated that the pain started four days prior from helping a pedestrian who had fallen in the street. He stated that he felt a pop. The medical provider noted that there was no radiating pain the back. On examination the medical provider observed that the thoracolumbar spine did not demonstrate a full range of motion and was limited in directions due to pain. The straight-leg test was negative. 

In a September 2011 VA treatment record the Veteran was seen for lower back pain. The Veteran presented with exacerbation of chronic low and mid back pain. The Veteran reported that the pain was constant, dull at night and sharp with movements and bending. On examination the medical provider observed that the thoracic spine exhibiting a spasm of the paraspinal muscles and the thoracolumbar spine demonstrated tenderness on palpation and pain was elicited by motion. 

In October 2011 and January 2012 VA treatment record the Veteran's musculoskeletal system was noted to be normal. An April 2012 VA treatment record noted that the Veteran had normal movement of all extremities and no muscle tenderness. 

In an August 2012 VA treatment record the medical provider noted that the Veteran has a history of chronic thoracic and lumbar back spasms. The Veteran reported that his medication helped control the pain and caused drowsiness. The Veteran stated that his pain was worse at night. The Veteran denied saddle paresthesias. The medical provider assessed that the Veteran was in constant pain in the back that increased at bedtime and the pain was a 6 out of 10 in intensity. On examination the medical provider observed tenderness on palpation in the thoracic and lumbar region and found no muscle spasms. The medical provider also observed that the thoracic spine was normal in appearance and exhibited no spasm of the paraspinal muscles; thoracolumbar spine demonstrated full range of motion; the lumbosacral spine exhibiting no muscle spasms; and the straight leg test was negative. 

In a December 2012 VA treatment record the Veteran complained of pain in the bilateral legs. He stated that he experienced pain that radiated from the lower portion of his back. He stated that he noticed discomfort in his legs at bedtime that caused difficulty sleeping. The medical provider noted that the Veteran did not experience back pain and observed on examination normal movement of all extremities and no muscle tenderness. 

In an April 2013 VA treatment record the Veteran complained of low back pain. The medical provider observed normal movement of all extremities and found no muscle tenderness. 

In an April 2013 VA treatment record the medical provider observed that the Veteran had normal movement of all extremities and had no muscle tenderness. 

In an October 2013 VA treatment record the Veteran stated that he experienced lower back pain that radiated to the lower extremities and he used his spouses muscle relaxer to help the pain. 

In an October 2013 VA treatment record the Veteran reported experiencing low back pain that radiated to both lower extremities and he used Motrin as needed. On the pain assessment the Veteran described the pain as sharp and constant that ranges from 5 to 10 in intensity. The pain has its onset with prolonged sitting and was aggravated by reaching. The medical provider observed that the Veteran's mobility was not limited.  

In a December 2013 private treatment record the Veteran was evaluated for low back pain radiation to the right lower extremity. The Veteran reported a history of a pulling injury approximately six months prior.

In a December 2013 VA treatment record the medical provider observed on examination that the thoracic spine, thoracolumbar spine, and the lumbosacral spine exhibited no abnormalities and mobility was not limited. 

In January 2014 private treatment record the Veteran complained of pain across his lower back with pain on the right greater than pain on the left. The Veteran stated that the pain radiated to the right groin and involved the entire leg with weakness and numbness to the toes. The Veteran reported that the right leg becomes non-functional at times and he has to drag the leg to walk. The Veteran stated that sitting erect, lying supine with legs straight, ice, and showers and medications decreased his pain. The Veteran stated that it is difficult to lift his right lower extremity and was in pain when taking on and off his shoes and socks. The Veteran stated that he exercised occasionally and walked up to one half mile on an indoor tract. The Veteran stated this walk is about 30 minutes. At work the Veteran stated that as a maintenance man he lifted up to 20 pounds, climbed ladders, and was able to reach overhead. The Veteran stated that sitting, standing and twisting left or right, sitting for over 20 minutes, standing over 30 minutes, walking over 30 minutes, sitting slouched, climbing ladders, stepping on stairs, and lifting or carrying grocery bags over 15 pounds increased the his pain. 

On the January 2014 private treatment record the medical provider observed that the Veteran's gait circumducts the right lower extremity and the Veteran kept the right knee extended with no swing phase at the knee and no right push off. The medical provider observed a marked weakness in the right lower extremity with 3/5 in the hip flexor and no usable plantar flexion. Further the Veteran was noted to have radicular pain to the right foot and had an altered gait secondary to that pain. The medical provider diagnosed the Veteran with lumbar disc displacement without myelopathy and lumbar back disorder. 

In a January 2014 VA treatment record the Veteran reported intermittent radiating pain down the right leg. The Veteran reported no functional deficit, loss of bladder or bowel control, limb weakness, or hyper/parasthesias. The medical provider noted that the Veteran was being treated for a bulging intervertebral disc. The medical provider noted that the Veteran had multilevel disc degeneration, broad based disc bulge, degenerative facet joint disease, and bilateral flavum hypertrophy. 

In a January 2014 VA treatment record the medical provider observed on examination that the Veteran's lumbosacral spine motion was abnormally restricted due to reported achiness with forward flexion back extension. The medical provider observed that the lumbosacral spine did not demonstrate full range of motion; lumbosacral spine pain was elicited by motion mild achiness/stiffness; lumbosacral spine exhibiting no tenderness on palpation; and the lumbosacral spine exhibited no muscle spasms. 

In a January 2014 VA treatment record the Veteran stated that he experienced pain that radiates from the lower back to the right lower extremity with tingling worse than the left lower extremity. He stated that sometimes he "drags his right foot second to the pain." The medical provider stated that the Veteran presented with herniated disc. The medical provider noted that the Veteran's mobility was not limited. On examination the medical provider observed that the cervical spine, thoracic spine, thoracolumbar spine, and lumbar spine showed no abnormalities. The functional examination demonstrated that the Veteran's mobility was not limited. 

In a February 2014 private treatment record the Veteran stated that physical therapy was working for is back and he could walk comfortably, however he still had numbness in the toes on the right. The medical provider assessed that right leg pain had lightened to 50 percent intensity. In the following week, the February 2014 private treatment records the medical provider found that the Veteran was pushing stretches to the pain point.

In an April 2014 VA treatment record the Veteran reported that his back and leg pain was minimal. 

In an April 2014 VA treatment record the Veteran reported back pain of a 4 out of 10 in intensity. 

In an April 2014 VA treatment record the Veteran reported that his back was sore and his back pain was a 6 out of 10 in intensity. The Veteran stated that his back pain was aggravated with excessive bending and twisting at work. 

In an April 2014 VA treatment record the Veteran reported that his back pain was a 4 out of 10 in intensity. He further stated that reaching overhead increased his lower back pain. 

In an April 2014 private treatment record the Veteran reported that his back pain was a 4 on a 10 scale. The Veteran also reported that he experienced episodes of pins and needles in his foot that last 30 minutes. At another April 2014 private treatment appointment, the Veteran stated that his back pain is a 6 out of 10. 

On the May 2014 VA examination the examiner noted that the Veteran has been diagnosed with lumbosacral strain, degenerative disc disease (DDD) of the lumbar spine, and facet arthropathy. The Veteran stated that he has experienced low back pain since his military service. He reported an achy low back pain that radiated into the buttocks and radiated to his leg one time per day. The Veteran described a stinging pain. He did not report any numbness, burning, or tingling. The Veteran denied experiencing flare-ups. 

The May 2014 VA examiner observed on examination that the Veteran's forward flexion ended at 60 degrees with objective evidence of painful motion beginning at 60 degrees; extension ended at 20 degrees with objective painful motion at 20 degrees; right lateral flexion to 20 degrees with objective evidence painful motion at 20 degrees; left lateral flexion to 20 degrees with objective pain at 20 degrees; right lateral rotation to 20 degrees with pain at 20 degrees; and left lateral rotation to 20 degrees with pain at 20 degrees. The Veteran was able to perform repetitive use testing and post-test forward flexion ended at 60 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees. The examiner further observed localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine in the low back and sides; muscle spasm that did not result in abnormal gait; no guarding; and no muscle atrophy. The Veteran's muscle strength was normal; reflexes were normal; and sensory examination was normal. The examiner noted that the Veteran had radicular pain or any other signs or symptoms due to radiculopathy. The Veteran had moderate intermittent pain in the right lower extremity. The examiner observed no ankylosis. The diagnostic testing showed that the Veteran had arthritis and no thoracic vertebral fracture with loss of 50 percent. 

The May 2014 VA examiner found that the Veteran had functional loss of the thoracolumbar spine and the contributing factors were less movement than normal; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; disturbance of locomotion; and interference with sitting, standing and/or weight-bearing. The examiner opined that the Veteran's back condition impacted his ability to work by causing difficulty in bending, lifting, pulling, and pushing activities. 

The May 2014 VA examiner concluded that the Veteran has invertebral disc syndrome (IVDS) and he experienced incapacitating episodes in the past 12 months totaling six weeks. 

In a May 2014 VA treatment record the Veteran reported that his low back pain was a 7 out of 10 in intensity. 

In a June 2014 private treatment record the Veteran stated he had decreased lower back pain and the Veteran reported no lower back pain after physical therapy. 

On the December 2017 VA examination the Veteran reported that he experienced flare-ups of the back. He stated that he would not work for a week at a time around six times per week, but without a physician's excuse. He stated that he can barely get out of bed during this time without having extreme pain in the low back. The Veteran described the pain as sharp as a knife when he tried to get out of bed. The Veteran stated that he has not been hospitalized or seen in an emergency room since his last examination in 2013. The Veteran also reported functional loss as he can lift around 10 pounds but not carry the weight, he can vacuum using a light weight cleaner about once, he was unable to bend over and put shoes on, and he has extended side mirrors for driving so that he does not have to twist. During flare-ups, the Veteran reported that his central back pain is excruciating when he tries to get out of bed. The Veteran denied any leg pain with the exacerbations from flare-ups. The Veteran stated that he had not been given an excused absence or restriction from his physician. The Veteran reported that he used a back brace for support when working. 

On examination, the December 2017 VA examiner noted that the Veteran's initial range of motion was abnormal or outside of normal range. He measured the Veteran's forward flexion to be 0 to 60 degrees; extension to be 0 to 15 degrees; right lateral flexion to be 0 to 15 degrees; left lateral flexion to be 0 to 20 degrees; right lateral rotation 0 to 10 degrees; and left lateral rotation 0 to 20 degrees. The examiner found that the Veteran's range of motion contributed to the Veteran's functional loss in that the Veteran is not able to bend over and tie his shoes and he was not able to rotate enough to look behind him when driving. The examiner observed that the Veteran's forward flexion, right lateral rotation, and left lateral rotation caused the Veteran to exhibit pain. The examiner also observed that there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back. The examiner noted that the examination was not conducted during a flare-up. However, the examiner noted that pain, weakness, fatigability or incoordination did significantly limit functional ability with flare-ups and can be described as pain and lack of endurance. The limit of functional ability during a flare-up cannot be described in terms of range of motion. The examiner found that the Veteran's back also interfered with the Veteran's ability to sit by causing less movement and central lower back pain that radiated down the right leg while sitting. 

Upon examination, the December 2017 VA examiner also observed that the Veteran has muscle spasm of the back that resulted in abnormal gait or abnormal spinal contour. The examiner described the muscle spasm as causing an antalgic gait on the right side. The examiner observed no guarding. The examiner found no muscle atrophy. 

Further examination by the December 2017 VA examiner resulted in normal findings on the sensory examination and straight leg raising test. 

The December 2017 VA examiner observed no ankylosis of the back or neurologic abnormalities. The examiner found no IVDS. 

On diagnostic testing, the December 2017 VA examiner noted that the Veteran has arthritis. The examiner noted that the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height. 

On the December 2017 VA examination the examiner diagnosed the Veteran with lumbar radiculopathy not IVDS. The examiner opined that it is less likely than not that the Veteran has a diagnosis of intervertebral disc degeneration (IVDS) that is causally related to the Veteran's service-connected lumbosacral strain. The examiner reasoned that a magnetic resonance imaging (MRI) from 2010 showed that the Veteran had facet arthropathy that can cause pinching of the nerve roots exiting the spinal canal that cause pain to travel down the leg. And the discs at that time were noted not to be herniated but bulging. The examiner stated that the symptoms expressed by the Veteran were more indicative of radiculopathy. The examiner cited medical literature.

The December 2017 VA examiner also opined that it is less likely than not that the Veteran's IVDS has been permanently worsened beyond the natural progression by his lumbosacral strain. He further opined that it is less likely than not that the Veteran's lumbar radiculopathy has been permanently worsened beyond the natural progression by his lumbosacral strain.

Upon review of the record, the Board finds, first that a disability rating in excess of 10 percent for the Veteran's lumbosacral strain is not warranted prior to May 1, 2014. To obtain a higher rating for the Veteran's spine disability, it is necessary to show forward flexion of no worse than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Here, however, the Veteran's forward flexion was shown to be no worse than 70 degrees, even when pain on motion is considered, and no abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis was shown. Further, there is no evidence that the Veteran was diagnosed with IVDS and experienced incapacitating episodes of at least two weeks duration during the 12-month period prior to May 1, 2014. Thus, the Board finds that a higher rating is not warranted for the Veteran's lumbosacral strain disability prior to May 1, 2014. 

The Board next finds that the preponderance of the competent and credible evidence of record establishes the criteria of a rating in excess of 20 percent from May 1, 2014, have not been met. The May 2014 VA examination revealed a flexion greater than 30 degrees but not greater than 60 degrees. Although the VA examiner noted that the Veteran had a diagnosis of IVDS and experienced incapacitation of 6 weeks, which would meet criteria for 40 percent; the December 2017 VA examiner clarified the IVDS diagnosis opining that the Veteran was not diagnosed with IVDS but had a bulging disc. Further, the record is absent of any physician prescribed incapacitation. Moreover, there is no evidence of ankylosis of the thoracolumbar spine during the period on appeal. Accordingly, a rating in excess of 20 percent for lumbosacral strain from May 1, 2014, is not warranted. See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

Turning to the issue of IVDS and incapacitating episodes, the December 2017 VA examiner clarified that the Veteran had a bulging disc, but did not have IVDS. Further, despite the Veteran's claim of absence up to six weeks during the prior 12 months from work due to his back disorder, the record is absent of any physician prescribed absence from work. Therefore, DC 5243 does not apply and the requirements for incapacitation are not met. 

Lastly, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claims for increase that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for lumbosacral strain prior to May 1, 2014, is denied. 

A rating in excess of 20 percent for lumbosacral strain from May 1, 2014, is denied.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


